Corrected Notice of Allowability
	Information Disclosure Statement
	The information disclosure statement filed 1/6/22 has been considered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tomoko Rong, Ph.D. on 1/14/2022.
-In claim 3, lines 1-5, the limitation reciting “the shift control portion reduces the temporarily increased input torque of the step-variable transmission when the input speed of the step-variable transmission has been raised to a second predetermined value lower than said predetermined value, in the process of the coasting shift-down action, and”, has been deleted from the claim.
-In claim 1, last line, the period has been changed to a comma and the limitation reciting “wherein the shift control portion reduces the temporarily increased input torque of the step-variable transmission when the input speed of the step-variable transmission has been raised to a second predetermined value lower than said predetermined value, in the process of the coasting shift-down action.” has been inserted after the comma in the claim.


Allowable Subject Matter
Claims 1-6 are allowed over the prior art cited in the IDS via the examiner’s amendment.
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-a control apparatus for a vehicle with a drive power source, drive wheels and step variable transmission transmitting power between the source and wheels and having a plurality of coupling devices selectively engaged to establish selected one of a plurality of gear positions, a shift control portion temporarily increasing input torque of the transmission beyond a required value in process of coasting shift down action to raise an input speed of the transmission towards a synchronization value in the gear position established after the shift by commanding an engaging side coupling placed in released state before shift be brought into engaged state when input speed has been raised to a predetermined value, a torque increasing amount setting portion setting an amount of input torque increase of the transmission beyond the required value in the process of the shift in which the increase amount is smaller when a rate of change of speed of vehicle is relatively low than when the rate change is high, the rate change having a negative value in decelerating state of vehicle and wherein the temporarily increased input torque is reduced when the input speed has been raised to a second predetermined value lower than the predetermined value in the process of the shift and in combination with the limitations as written in amended claim 1.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        January 14, 2022